DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 32 is objected to because of the following informalities:  “a bill, coin, card, or ticket” (line 2) should read “a bill, a coin, a card, or a ticket”.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  “a bill, coin, card, or ticket” (line 2) should read “a bill, a coin, a card, or a ticket”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 34 recites the limitation "The cashless wagering system" (line 1), “the sensor device” (line 1), and “the bezel (line 2).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 depends on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 28-47 are rejected under 35 U.S.C. 101 because the claim recites an abstract idea without significantly more.
Step 1:  Claims 28-34 recite a cashless wagering system (i.e., a machine).  Claims 35-41 recite a gaming device (i.e., a machine).  Claims 42-47 recite a method (i.e., a process).  Thus, the claims fall within a statutory category of invention.
Step 2A, Prong 1:  Claim 42 (considered representative of the claims) recites: 
A method for electronically transferring funds from a gaming device, the method comprising: 
receiving, by a slot of a bezel of a cashless wagering system of the gaming device, a cash value input of a bill, coin, or ticket having a cash value (fundamental economic practices under certain methods of organizing human activity); 
in response to receiving the cash value input, increasing a cashable credit value available to play a game of chance on the gaming device (fundamental economic practices under certain methods of organizing human activity); 
in response to receiving the sensory input, identifying an action associated with the sensory input using processing circuitry of the cashless wagering system (mental process); and 
in response to the action comprising a transfer action, executing, by the processing circuitry, an electronic transfer program stored in memory circuitry of the cashless wagering system (fundamental economic practices and managing personal behavior or relationships or interactions between people under certain methods of organizing human activity), 
wherein executing the electronic transfer program comprises electronically transferring the cashable credit value available to play the game of chance to a wagering account associated with the debit instrument (fundamental economic practices and managing  under certain methods of organizing human activity).
Under the broadest reasonable interpretation, these limitations fall into the “certain methods of human activity” grouping of abstract ideas, because transferring funds is a fundamental economic practice like rules for conducting a wagering game.  Additionally, reciting the funds are used to play a game of chance further illustrates following rules or instructions in game play.  Furthermore, the “associate[ing]…” and “determin[ing]…” steps fall into the “mental process” grouping of abstract ideas because they can be accomplished in the human mind.  
Thus, the claims is directed to an abstract idea.
Step 2a, prong 2:  The claims recite the following additional elements that, for the reasons listed below, do not integrate the abstract idea into a practical application:
Housing, bezel, sensor device, debit instrument, memory circuitry, processing circuitry, an accelerometer, a touch screen, a touchpad, a camera, a magnetic sensor, a radio frequency identification sensor, a bill, a coin, a card, a ticket, a light source (generic computer component recited at a high level of generality)
receiving, by a sensor device coupled to the bezel, a sensory input from a debit instrument ("receiving input" is merely insignificant extra-solution activity); 
The combination of these additional elements is no more than using generic computing components to apply the judicial exception, adding insignificant extra-solution activity to the judicial exception and generally linking the judicial exception to a particular technological environment or field of use. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Step 2b:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of the judicial exception to a particular technological environment or field of use, namely, that the multi-function peripheral device is a peripheral for a gaming machine. The same analysis applies here in step 2B and does not provide an inventive concept.  The generic computer elements recited in the claims are well-understood, routine, and conventional.  
The claims also recite a housing and a bezel.  The examiner takes official notice that gaming devices are well-known to include a housing and bezels.  
Slot machines are conventional and may comprise a number of different designs and may include a microprocessor or computer or controller interconnected to a device for receiving bets or wagers from players; the microprocessor is also interconnected to memory (Vancura, US 2002/0043759 A1 [0065]).  Devices that receive bets or wagers are, inherently, sensor devices that receive inputs from players.
A bill acceptor (e.g., for receiving a bill) is conventional hardware used in a gaming machine (Singer et al., US 2002/0045474 A1 [0026]).
Operation of touchscreen display 431, video camera 433, coin acceptor 421, bill acceptor 422, card reader 423, bagging rack 424, coin dispenser 411 and receipt printer 413 are conventional and known in the art (Coulombe et al., US 2012/0061150 A1, [0025]).
Cards, coins, tickets, smartcards, and cash are well known in the art (Adiraju et al., US 20110021260 A1 [0042]).
The claims also recite an accelerometer.  Accelerometers are well known (Gagner, et al., US 2009/0280910 A1 [0056]).  
For the limitations that were considered insignificant extra-solution activity in Step 2A, they have been re-evaluated in Step 2B and are determined to be well-understood, routine, conventional activity per the evidence provided below:
receiving a sensory input ("receiving input" is merely insignificant extra-solution activity); 
Evidence of well-understood, routine and conventional activity per MPEP 2106.05(d)(II) court decisions:
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Regarding Claim 34 (New):  Bradford discloses the cashless wagering system of claim 34, wherein the sensor device is positioned within a cavity of the bezel (Bradford, face plate assembly 322 comprises an LCD touchscreen display 304, magnetic stripe card reader input portion 306, fingerprint reader portion 308, smart card reader (or dock) 310 (may also be vertical), and bill acceptor entry slot 312 (guides bills to the bill acceptor portion of combination device 320) [0024] and [Fig. 2]-[Fig. 3]).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-33 and 35-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradford et al., US 2008/0015032 A1 (hereinafter Bradford) in view of Santhana, US 2007/0265984 A1 (hereinafter Santhana).

Regarding Claim 28 (New):  Bradford discloses a cashless wagering system for use with a gaming device, the cashless wagering system comprising: 
a housing (Bradford, combination device [0029] and [Fig. 4]); 
a bezel coupled to an exterior of the housing (Bradford, face-plate 524 [0030] and [Fig. 5]); 
a sensor device coupled to the bezel, the sensor device being configured to detect a sensory input induced by a debit instrument (Bradford, the configuration will preferably further include at least one of: a smart card interface; an IR interface; or, an RF interface [0038]); 
memory circuitry storing an electronic transfer program configured to electronically transfer funds to or from the gaming device (Bradford, combination device 320 contains combination device system controller (system controller) 318, which contains the logic needed to receive signals from each of the devices that are part of the combination device 320 and face-plate assembly 322; system controller 318 contains the logic needed to interpret, reformat (or simply format, depending on the input signals), and send the data received from any of the input devices in this assembly to the standard bill acceptor interface 314, and/or Ethernet port 316 (depending on which embodiment is used) [0024] and [Fig. 3]; in order for logic to be performed on data received, the data must be stored in memory); and 
processing circuitry (Bradford, combination device 320 contains combination device system controller (system controller) 318, which contains the logic needed to receive signals from each of the devices that are part of the combination device 320 and face-plate assembly 322; system controller 318 contains the logic needed to interpret, reformat (or simply format, depending on the input signals), and send the data received from any of the input devices in this assembly to the standard bill acceptor interface 314, and/or Ethernet port 316 (depending on which embodiment is used) [0024] and [Fig. 3]). 
Bradford fails to explicitly disclose 
identify an action associated with the sensory input, and 
in response to the action being identified as a transfer action, execute the electronic transfer program.  
Santhana teaches 
identify an action associated with the sensory input (Santhana, the first mobile device transfers the digital value points specified by the user of first mobile device to the second mobile device 106 [0023]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]), and 
in response to the action being identified as a transfer action, execute the electronic transfer program (Santhana, the first mobile device transfers the digital value points specified by the user of first mobile device to the second mobile device 106 [0023]; he method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]).  
Bradford discloses a combination fingerprint reader and input/output device that replaces a bill acceptor in a gaming machine (Bradford [Abstract]).  Bradford discloses the transfer of funds to a machine (Bradford [0043]).  
Santhana teaches a method and system for conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices (Santhana [Abstract]).  Each mobile device contains a radio frequency identification module with a digital wallet on each said mobile device for storing and processing digital value points (Santhana [Abstract]).  The transaction is initiated by the first mobile device with the second mobile device by exchanging RFID identifiers and digital certificates via radio frequency identification transmission and reception (Santhana [Abstract]).  Digital certificates can be exchanged between the digital wallets of the first and second mobile devices using radio frequency transmission (Santhana [Abstract]).  The method and system disclosed herein allows users equipped with RFID enabled mobile devices to transact over a short range without a need for connectivity to a banking infrastructure or a central network (Santhana [Abstract]).  In one embodiment, a first mobile device is an RFID enabled mobile phone and a second mobile device is an RFID enabled automated teller machine (ATM) (Santhana [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the combination fingerprint reader and input/output device that can transfer funds from a card to a machine as disclosed by Bradford with the functionality of conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices as taught by Santhana in order to offer multiple means of transferring money between devices.

Regarding Claims 29 (New) and 36 (New):  Santhana further teaches a wireless communication device configured to establish a wireless connection with the debit instrument as part of the electronic transfer program (Santhana, the method and system herein also allows a financial transaction to be conducted between a first mobile device and a second mobile device in a network of a plurality of mobile devices [0015]; the communication network is inclusive of, but not restricted to systems, for example, a wireless, global system for mobile communications (GSM), code division multiple access and satellite communication system network [0030]), the processing circuitry being further configured to execute the electronic transfer program in accordance with one or more transfer parameters received from the debit instrument through the wireless connection (Santhana, the user of the first mobile device provides information on the transaction, for example, the user of the first mobile device inputs the amount of digital value points that is to be transferred from the first mobile device to the second mobile device [0022]; the user of the second mobile device then confirms the request to transfer the digital value points to the second mobile device; upon receiving the confirmation from the second mobile device to transfer digital value points to the second mobile device, the first mobile device transfers the digital value points specified by the user of first mobile device to the second mobile device 106 [0023]).  

Regarding Claims 30 (New) and 37 (New):  Santhana further teaches wherein the debit instrument comprises a device with which a patron can initiate an electronic transfer of funds to the gaming device (Santhana, this invention, in general, relates to financial transactions between two or more parties over mobile devices and in particular relates to peer to peer financial transactions using mobile devices [0001]).  

Regarding Claims 31 (New) and 38 (New):  Bradford further discloses wherein the sensor device comprises an accelerometer, a touch screen, a touchpad, a camera, a magnetic sensor, or a radio frequency identification sensor (Bradford, the configuration will preferably further include at least one of: a smart card interface; an IR interface; or, an RF interface [0038]).  

Regarding Claims 32 (New) and 39 (New):  Bradford further discloses wherein the bezel comprises a slot configured to accept a bill, coin, card, or ticket (Bradford, face plate assembly 322 comprises ... bill acceptor entry slot 312 (guides bills to the bill acceptor portion of combination device 320) [0024] and [Fig. 3]).  

Regarding Claims 33 (New) and 40 (New):  Bradford further discloses wherein the bezel comprises a light source (Bradford, the new player I/O device will also include a face plate component, which will have the interfaces usable by a player such as ... an LCD touchscreen with numbers and/or letters and/or choice buttons selectable by a player thereon, ... or a port that can interact with an IR or RF device (many PDAs have IR input/output, for example) [0012]).

Regarding Claim 35 (New):  Bradford discloses a gaming device, comprising: 
a display screen configured to display a representation of a game of chance (Bradford, items 108 and 110 [Fig. 1]); 
a cabinet (Bradford, FIG. 3 illustrates how the device of the present invention makes use of a standard bill acceptor opening in the door of a pre-existing game cabinet [0024] and [Fig. 3]); and 
a cashless wagering system coupled to the cabinet (Bradford, the combination device 200 is designed to fit into the area inside the gaming machine and use the front panel area on the front of a gaming machine currently occupied by a standard bill acceptor [0023]), 
the cashless wagering system comprising: 
a housing (Bradford, combination device [0029] and [Fig. 4]); 
a bezel coupled to an exterior of the housing (Bradford, face-plate 524 [0030] and [Fig. 5]); 
a sensor device coupled to the bezel, the sensor device being configured to detect a sensory input induced by a debit instrument (Bradford, the configuration will preferably further include at least one of: a smart card interface; an IR interface; or, an RF interface [0038]); 
memory circuitry storing an electronic transfer program configured to electronically transfer funds to or from the gaming device (Bradford, combination device 320 contains combination device system controller (system controller) 318, which contains the logic needed to receive signals from each of the devices that are part of the combination device 320 and face-plate assembly 322; system controller 318 contains the logic needed to interpret, reformat (or simply format, depending on the input signals), and send the data received from any of the input devices in this assembly to the standard bill acceptor interface 314, and/or Ethernet port 316 (depending on which embodiment is used) [0024] and [Fig. 3]; in order for logic to be performed on data received, the data must be stored in memory); and 
processing circuitry (Bradford, combination device 320 contains combination device system controller (system controller) 318, which contains the logic needed to receive signals from each of the devices that are part of the combination device 320 and face-plate assembly 322; system controller 318 contains the logic needed to interpret, reformat (or simply format, depending on the input signals), and send the data received from any of the input devices in this assembly to the standard bill acceptor interface 314, and/or Ethernet port 316 (depending on which embodiment is used) [0024] and [Fig. 3]).
Bradford fails to explicitly disclose  
identify an action associated with the sensory input, and 
in response to the action being identified as a transfer action, execute the electronic transfer program.  
Santhana teaches 
identify an action associated with the sensory input (Santhana, the first mobile device transfers the digital value points specified by the user of first mobile device to the second mobile device 106 [0023]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]), and 
in response to the action being identified as a transfer action, execute the electronic transfer program.  
(Santhana, the first mobile device transfers the digital value points specified by the user of first mobile device to the second mobile device 106 [0023]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012])
As recited above with respect to claim 28, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the combination fingerprint reader and input/output device that can transfer funds from a card to a machine as disclosed by Bradford with the functionality of conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices as taught by Santhana in order to offer multiple means of transferring money between devices.

Regarding Claim 36 (New):  Santhana further teaches wherein the cashless wagering system further comprises a wireless communication device configured to establish a wireless connection with the debit instrument as part of the electronic transfer program (Santhana, the method and system herein also allows a financial transaction to be conducted between a first mobile device and a second mobile device in a network of a plurality of mobile devices [0015]; the communication network is inclusive of, but not restricted to systems, for example, a wireless, global system for mobile communications (GSM), code division multiple access and satellite communication system network [0030]), the processing circuitry being further configured to execute the electronic transfer program in accordance with one or more transfer parameters received from the debit instrument through the wireless connection (Santhana, the user of the first mobile device provides information on the transaction, for example, the user of the first mobile device inputs the amount of digital value points that is to be transferred from the first mobile device to the second mobile device [0022]; the user of the second mobile device then confirms the request to transfer the digital value points to the second mobile device; upon receiving the confirmation from the second mobile device to transfer digital value points to the second mobile device, the first mobile device transfers the digital value points specified by the user of first mobile device to the second mobile device 106 [0023]).  

Regarding Claim 41 (New):  Bradford further discloses wherein the sensor device is positioned within a cavity of the bezel (Bradford, face plate assembly 322 comprises an LCD touchscreen display 304, magnetic stripe card reader input portion 306, fingerprint reader portion 308, smart card reader (or dock) 310 (may also be vertical), and bill acceptor entry slot 312 (guides bills to the bill acceptor portion of combination device 320) [0024] and [Fig. 2]-[Fig. 3]).  

Claims 42-47 are rejected under 35 U.S.C. 102(b) as anticipated by Bradford, in view of Santhana or, in the alternative, under 35 U.S.C. 103  as obvious over Bradford, in view of Santhana, and further in view of Luciano et al., US 6,500,067 B1 (hereinafter Luciano).

Regarding Claim 42 (New):  Bradford discloses a method for electronically transferring funds from a gaming device, the method comprising: 
receiving, by a slot of a bezel of a cashless wagering system of the gaming device, a cash value input of a bill, coin, or ticket having a cash value (Bradford, a bill acceptor tray; face plate assembly 322 comprises ... bill acceptor entry slot 312 (guides bills to the bill acceptor portion of combination device 320) [0024] and [Fig. 3]); 
in response to receiving the cash value input, increasing a cashable credit value available to play a game of chance on the gaming device (Bradford, wherever Ethernet is available to individual gaming machines, it is expected that the system controller will be configured to send and receive bill acceptor information; if all bill acceptor data is sent through the ethernet port, then the gaming device motherboard must be configured to receive information through an ethernet connection to process bill information, or, a backend system will process the bill acceptor data and send credit information to the game machine [0027]); 
receiving, by a sensor device coupled to the bezel, a sensory input from a debit instrument (Bradford, receiving player input requesting electronic fund transfers from the central system [Claim 24]); 
in response to receiving the sensory input, identifying an action associated with the sensory input using processing circuitry of the cashless wagering system (Santhana, the first mobile device transfers the digital value points specified by the user of first mobile device to the second mobile device 106 [0023]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]); and 
executing the electronic transfer program comprises electronically transferring the cashable credit value available to play the game of chance to a wagering account associated with the debit instrument (Bradford, when game credits are being transferred, the combination device send signals to the gaming machine using the bill acceptor interface just as if currency of the equivalent denomination had been inserted into the bill acceptor [0043]).  
Bradford fails to explicitly disclose
in response to the action comprising a transfer action, executing, by the processing circuitry, an electronic transfer program stored in memory circuitry of the cashless wagering system.
Sanford teaches 
in response to the action comprising a transfer action, executing, by the processing circuitry, an electronic transfer program stored in memory circuitry of the cashless wagering system (Santhana, the first mobile device transfers the digital value points specified by the user of first mobile device to the second mobile device 106 [0023]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]).
As recited above with respect to claim 28, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the combination fingerprint reader and input/output device that can transfer funds from a card to a machine as disclosed by Bradford with the functionality of conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices as taught by Santhana in order to offer multiple means of transferring money between devices.
In the alternative, Bradford may be interpreted as not disclosing: 
in response to receiving the cash value input, increasing a cashable credit value available to play a game of chance on the gaming device; 
executing the electronic transfer program comprises electronically transferring the cashable credit value available to play the game of chance to a wagering account associated with the debit instrument.  
Luciano teaches 
in response to receiving the cash value input, increasing a cashable credit value available to play a game of chance on the gaming device (Luciano,  if, on the other hand the voucher is valid, the PT stacks the voucher internally and credits the player with the amount from the associated PAS database record; the player may then use the credited amount to initiate games of chance on the PT [C6:10-17]); 
executing the electronic transfer program comprises electronically transferring the cashable credit value available to play the game of chance to a wagering account associated with the debit instrument (Luciano, if, on the other hand the voucher is valid, the PT stacks the voucher internally and credits the player with the amount from the associated PAS database record; the player may then use the credited amount to initiate games of chance on the PT [C6:10-17]).  
Bradford is directed to user interfaces replacing a bill acceptor in a gaming machine (Bradford [Abstract]) and a backend system that will process the voucher data, and then send credit information to the game machine (Bradford [0028]).  When game credits are being transferred, the combination device send signals to the gaming machine using the bill acceptor interface just as if currency of the equivalent denomination had been inserted into the bill acceptor (Bradford [0043]).  One of ordinary skill in the art would recognize that credits on a gaming machine may be used to play games of chance.  
In the alternative, Luciano teaches a voucher gaming system that may enable the transfer of credits to a player terminal so that a player may elect to play at a different gaming machine (Luciano [C1:54-62]).  Credits transferred to a player terminal may be used to initiate games of chance on the player terminal (Luciano [C6:10-17]).  
It have been obvious to one of ordinary skill in the art before the effective filing date to combine the combination device as disclosed by Bradford with the ability to initiate games of chance on the player terminal using credits transferred by the player as taught by Luciano because one of ordinary skill in the art realizes that it would be extremely beneficial for a player to use credits residing on a gaming machine to play games of chance.
In addition, Bradford explicitly incorporates Luciano by reference in full.

Regarding Claim 43 (New):  Santhana further teaches wherein executing the electronic transfer program comprises: 
establishing a wireless connection between the gaming device and the debit instrument using a wireless communication device of the cashless wagering system (Santhana, the method and system herein also allows a financial transaction to be conducted between a first mobile device and a second mobile device in a network of a plurality of mobile devices [0015]; the communication network is inclusive of, but not restricted to systems, for example, a wireless, global system for mobile communications (GSM), code division multiple access and satellite communication system network [0030]); 
receiving one or more transfer parameters through the wireless connection (Santhana, the user of the first mobile device provides information on the transaction, for example, the user of the first mobile device inputs the amount of digital value points that is to be transferred from the first mobile device to the second mobile device [0022]); and 
electronically transferring the cashable credit value to the wagering account based on the one or more transfer parameters (Santhana, the user of the second mobile device then confirms the request to transfer the digital value points to the second mobile device; upon receiving the confirmation from the second mobile device to transfer digital value points to the second mobile device, the first mobile device transfers the digital value points specified by the user of first mobile device to the second mobile device 106 [0023]).  

Regarding Claim 44 (New):  Santhana further teaches wherein the sensory input indicates that the debit instrument is proximate to the electronic gaming device (Santhana, consider two users A and B with cell phones, each equipped with a unique radio frequency identification device with the downloaded software application; user A and user B are connected to a global system for mobile (GSM) based communications network; in addition, they can communicate with each other in near range using RFID [0024]).  

Regarding Claim 45 (New):  Santhana further teaches wherein the debit instrument comprises a device with which a patron can initiate an electronic transfer of funds to the gaming device (Santhana, this invention, in general, relates to financial transactions between two or more parties over mobile devices and in particular relates to peer to peer financial transactions using mobile devices [0001]).  

Regarding Claim 46 (New):  Bradford further discloses wherein the sensor device comprises an accelerometer, a touch screen, a touchpad, a camera, a magnetic sensor, or a radio frequency identification sensor (Bradford, the configuration will preferably further include at least one of: a smart card interface; an IR interface; or, an RF interface [0038]).  

Regarding Claim 47 (New):  Bradford further discloses wherein the cashless wagering system further comprises the sensor device, and the sensor device is positioned within a cavity of the bezel (Bradford, face plate assembly 322 comprises an LCD touchscreen display 304, magnetic stripe card reader input portion 306, fingerprint reader portion 308, smart card reader (or dock) 310 (may also be vertical), and bill acceptor entry slot 312 (guides bills to the bill acceptor portion of combination device 320) [0024] and [Fig. 2]-[Fig. 3]).

Response to Arguments
Applicant provided no arguments since all claims are new.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715